17‐743‐cv 
     Wyche v. Advanced Drainage Sys., Inc., et al. 
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                           
                                             SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  13th  day  of  October,  two  thousand 
 4   seventeen. 
 5    
 6           PRESENT:  RAYMOND J. LOHIER, JR., 
 7                            CHRISTOPHER F. DRONEY, 
 8                                    Circuit Judges,   
 9                            JED S. RAKOFF, 
10                                    District Judge.* 
11           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12            
13           CHRISTOPHER WYCHE, INDIVIDUALLY, ON 
14           BEHALF OF ALL OTHERS SIMILARLY 
15           SITUATED, 
16            
17                                    Plaintiff‐Appellant, 
18                                     
19                                    v.                                           No. 17‐743‐cv 
20                                                                                     
21           ADVANCED DRAINAGE SYSTEMS, INC., 
22           JOSEPH A. CHLAPATY, MARK B. STURGEON, 
23            
24                                    Defendants‐Appellees. 
25           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 


     *  Judge Jed S. Rakoff, of the United States District Court for the Southern District of New 
     York, sitting by designation. 
 1         FOR APPELLANT:                           JACOB A. GOLDBERG, The Rosen Law 
 2                                                  Firm P.A., Jenkintown, PA. 
 3                                    
 4         FOR APPELLEES:                           JOSEPH C. WEINSTEIN (Victor Genecin, 
 5                                                  Sean L. McGrane, on the brief), Squire 
 6                                                  Patton Boggs (US) LLP, New York, 
 7                                                  NY, and Cleveland, OH, for 
 8                                                  Advanced Drainage Systems, Inc. 
 9          
10                                                  Robert A. Scher, Bryan B. House, 
11                                                  Foley & Lardner LLP, New York, NY, 
12                                                  and Milwaukee, WI, for Joseph A. 
13                                                  Chlapaty. 
14                                                   
15                                                  Peter J. Pizzi, Walsh Pizzi O’Reilly 
16                                                  Falanga LLP, New York, NY, Roger 
17                                                  P. Sugarman, Kegler Brown Hill + 
18                                                  Ritter, Columbus, OH, for Mark B. 
19                                                  Sturgeon. 
20          
21         Appeal from a judgment of the United States District Court for the 

22   Southern District of New York (Katherine Polk Failla, Judge).    UPON DUE 

23   CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED 

24   that the judgment of the District Court is AFFIRMED. 

25         Christopher Wyche appeals from a judgment of the District Court (Failla, J.) 

26   dismissing his claims against Advanced Drainage Systems, Inc. (“ADS”) and two 

27   of its employees, Joseph A. Chlapaty and Mark B. Sturgeon (collectively, 

28   “Defendants”), for violations of Sections 10(b) and 20(a) of the Securities 

29   Exchange Act of 1934.    We assume the parties’ familiarity with the facts and 

30   record of the prior proceedings, to which we refer only as necessary to explain our 

                                                2
 1   decision to affirm. 

 2         With respect to Wyche’s claims under Section 10(b) and Rule 10b‐5, the 

 3   only question we are asked to consider is whether Wyche has adequately alleged 

 4   that Defendants acted with scienter.    Wyche’s securities fraud claims are subject 

 5   to the heightened pleading requirements of Rule 9(b) of the Federal Rules of Civil 

 6   Procedure and the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 

 7   U.S.C. § 78u‐4(b), which “require[] plaintiffs to state with particularity both the 

 8   facts constituting the alleged violation, and the facts evidencing scienter, i.e., the 

 9   defendant’s intention to deceive, manipulate, or defraud,” Tellabs, Inc. v. Makor 

10   Issues & Rights, Ltd., 551 U.S. 308, 313 (2007) (quotation marks omitted); see ECA 

11   & Local 134 IBEW Joint Pension Tr. of Chi. v. JP Morgan Chase Co., 553 F.3d 187, 

12   198 (2d Cir. 2009). 

13         Wyche first alleges that Defendants had a motive to engage in fraudulent 

14   accounting practices because ADS would have breached financial covenants with 

15   its lenders had it complied with Generally Accepted Accounting Principles 

16   (“GAAP”).    Assuming without deciding that the motivation to comply with debt 

17   covenants is sufficient to support an allegation of scienter, we agree with the 

18   District Court that Wyche’s complaint does not plead facts to support this 
      
                                                3
 1   allegation with adequate particularity—for example, facts indicating that default 

 2   was imminent or inevitable. 

 3         The District Court also correctly rejected Wyche’s second argument, that 

 4   the individual defendants were motivated to inflate stock prices for bonuses tied 

 5   to ADS’s preliminary financial performance.    Bonus compensation is not the type 

 6   of “concrete and personal” benefit upon which a finding of motive to commit 

 7   securities fraud can be based.    Kalnit v. Eichler, 264 F.3d 131, 139 (2d Cir. 2001).   

 8   That Chlapaty and Sturgeon allegedly returned their bonuses does not persuade 

 9   us otherwise. 

10         Wyche also claims that motive can be inferred from Sturgeon’s sale of 

11   shares between May 18 and May 26, 2015.    While motive may be “sufficiently 

12   pleaded where [a] plaintiff alleged that defendants misrepresented corporate 

13   performance to inflate stock prices while they sold their own shares,” id., the 

14   defendant’s stock sales must be “unusual” to support such an allegation, Acito v. 

15   IMCERA Grp., Inc., 47 F.3d 47, 54 (2d Cir. 1995).    The District Court correctly 

16   concluded that Sturgeon’s sales were not unusual because, as alleged, the 

17   percentage of shares sold was small, the timing was not suspicious, and no other 

18   insiders were alleged to have sold stock. 
      
                                                4
 1         In the absence of a showing of motive, “it is still possible to plead scienter 

 2   by identifying circumstances” indicative of “conscious misbehavior” or 

 3   recklessness on the part of the defendant, “though the strength of the 

 4   circumstantial allegations must be correspondingly greater.”    Kalnit, 264 F.3d at 

 5   142 (quotation marks omitted); see In re Carter‐Wallace, Inc. Sec. Litig., 220 F.3d 

 6   36, 39–40 (2d Cir. 2000).    We agree with the District Court that Wyche’s 

 7   allegations of conscious misbehavior or recklessness were insufficient to support 

 8   an inference of scienter that is “at least as compelling as any opposing inference 

 9   one could draw from the facts alleged.”    Tellabs, 551 U.S. at 324.    First, the 

10   complaint did not allege that any former employee communicated any relevant 

11   accounting concerns to an individual defendant, or that an individual defendant 

12   requested that any of the former employees engage in fraudulent conduct on 

13   ADS’s behalf.    Second, the alleged GAAP violations, which govern the 

14   calculation of inventory costs and the classification of equipment and 

15   transportation leases as either “operating” or “capital” leases, do not suggest the 

16   requisite “fraudulent intent.”    Novak v. Kasaks, 216 F.3d 300, 309 (2d Cir. 2000) 

17   (quotation marks omitted).2 



         For the first time on appeal, Wyche argues that an investigation conducted by Deloitte 
     2

                                                  5
 1          Substantially for the reasons provided by the District Court, we agree that 

 2   the allegations in the complaint were insufficient to impute ADS’s corporate 

 3   scienter.    “When the defendant is a corporate entity, . . . the pleaded facts must 

 4   create a strong inference that someone whose intent could be imputed to the 

 5   corporation acted with the requisite scienter.”    Teamsters Local 445 Freight Div. 

 6   Pension Fund v. Dynex Capital Inc., 531 F.3d 190, 195 (2d Cir. 2008). 

 7          Finally, Wyche’s derivative claim under Section 20(a) fails because he has 

 8   not stated a primary violation under Section 10(b) and Rule 10b‐5.    See ATSI 

 9   Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 108 (2d Cir. 2007). 

10          We have considered Wyche’s remaining arguments and conclude that they 

11   are without merit.    For the foregoing reasons, the judgment of the District Court 

12   is AFFIRMED. 

13                                                    FOR THE COURT:   
14                                                    Catherine O’Hagan Wolfe, Clerk of Court 




     uncovered well‐founded evidence of fraud, and that this creates a compelling inference 
     of scienter.    Wyche has forfeited this argument because he did not raise it in the District 
     Court. 
               Bogle‐Assegai v. Connecticut, 470 F.3d 498, 504 (2d Cir. 2006). 
                                                   6